—Order, Supreme Court, New York County (Barbara Kapnick, J.), entered March 25, 1996, which, insofar as appealed from, in an action for personal injury, granted plaintiffs’ motion for an order of attachment to the extent of enjoining the transfer or conveyance of the corporate defendants’ medallions and of the individual defendant’s interest in any of the corporate defendants, unanimously affirmed, with costs.
The.relief was properly granted upon a showing that the individual defendant, who is a nonresident nondomiciliary, sold taxicab medallions, the only major assets of the corporate defendants, shortly after defendants’ motion to dismiss was denied, that the individual defendant’s conduct is indicative of a real risk to the, enforceability of any future judgment, and that the corporate defendants operate as a common enterprise and as the individual defendant’s alter egos. Concur—Milonas, J. P., Ellerin, Nardelli and Tom, JJ.